Citation Nr: 1212903	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected tinea pedis.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1955 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  A November 2005 rating decision granted service connection for tinea pedis and assigned an initial noncompensable rating.  A July 2009 rating decision denied entitlement to service connection for diabetes mellitus.

In March 2010 the Board remanded the claim for entitlement to an initial compensable rating for tinea pedis for additional development.  The development has been completed, and the case is before the Board for final review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

Tinea pedis is manifested by lesions to the web space of all the toes, comprising less than 1 percent of the total body surface area and 0 percent of the exposed body surface area and does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.




CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2005 letter the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A January 2008 letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in February 2011.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, service personnel records, private treatment records, VA treatment records and examination reports, and lay statements.

The Board also notes that actions requested in the prior remand have been undertaken.  Here, VA treatment records from the Beckley VA Medical Center dating since December 2007 were obtained and associated with the claims file, and a VA skin examination was conducted and an opinion obtained.  The opinion obtained in July 2010 was provided following a review of the entire record and examination of the Veteran and included a detailed rationale consistent with the record.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for tinea pedis of the feet was established by the November 2005 rating decision effective April 8, 2005.  The Veteran's tinea pedis is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under this code, tinea pedis is to be rated based on disfigurement of the head, face or neck, as scars, or as dermatitis depending on the predominant disability. 

Under Diagnostic Code 7806, a noncompensable rating is warranted for dermatitis affecting less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12 months.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

Initially, the Board notes that the Veteran receives a separate service-connected rating for squamous cell cancer of the scalp and nose.  As such, symptomatology related to that disorder cannot be considered in evaluating the Veteran's tinea pedis.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

In correspondence dated in May 2005, the Veteran stated that in August 2000 he was treated with Spectazole cream for jock itch and Loprox for flare ups of tinea cruris (jock itch).  In another statement dated in May 2005, he indicated that he has a fungus that started on his feet that slowly moved over his whole body.  He added that for the past several years, he had been going to a private dermatology center that was treating the fungus with medicated creams.  He submitted several invoices for prescription medications, including a January 2005 invoice for Loprox suspension 60ml, a topical antifungal medication.

In a VA progress note dated in August 2005, reported active outpatient medications for the skin were limited to unscented Lubriderm lotion.

The Veteran was afforded a VA skin examination in October 2005 to evaluate his claim for service connection for fungus of the skin and for a higher rating for service-connected skin cancer.  He complained of a recurrent fungal rash on his feet that started while he was on active duty; he also described a history of actinic keratosis, squamous cell carcinoma on his scalp, and basal cell carcinoma of the skin.  Treatments were listed as topical steroid cream/ointment for six or more weeks and topical immunosuppressives constantly or near-constantly.  However, the report did not specify whether this treatment was for the recurrent fungal rash on his feet or for other skin problems.  On examination, the Veteran's exposed body area affected was shown to be greater than 5 percent, but less than 20 percent, and his entire body affected was shown to be less than 5 percent.  

Private dermatology records dated from November 2001 to March 2006 note treatment for multiple skin disorders including skin cancer, eczematous dermatitis, rosacea, tinea cruris and tinea corporis.  A history of tinea pedis was also noted. The records note the Veteran was prescribed Elocon cream, a topical steroid medication, for his eczematous dermatitis, and was prescribed Spectazole cream, an antifungal, for any flare-ups of jock itch (tinea cruris) or athlete's foot (tinea pedis).  In July 2005 it was noted that tinea or intertrigo was under good control with occasional use of Loprox.  A February 2006 report was negative for complaints or findings of tinea pedis.  In March 2006 he was diagnosed with tinea corporis, the only diagnosis listed.  He was given samples of OxyStat Cream and Lamisil tablets.

In a March 2006 VA treatment note, the Veteran complained of an itchy rash on the left side of the chest and that Lubriderm lotion was not helping.  Examination findings included a rash seen on the left side of the chest and back.  The impression was tinea, and the physician prescribed Miconazole cream, an antifungal, twice daily.  In an October 2006 treatment note, he stated that the rash on his feet had improved, but the rash on his skin was not improving.  Active outpatient medications included Lubriderm and Miconazole Nitrate 2% twice a day.  Pending outpatient medications included triamcinolone acetonide 0.1% cream, a topical corticosteroid.  The impression included tinea.

Private treatment records from Beckley Dermatology, Inc. dated from May 2007 to May 2009 showed treatment for squamous cell carcinoma and basal cell carcinoma on the Veteran's face, upper extremities, right breast, and back.  An April 2009 dermatopathology report indicated that multiple pas stains from a right anterior shoulder skin biopsy were negative for fungal organisms.

In a January 2010 VA treatment note, the Veteran requested Benadryl for his service-connected rash and itch.

The Veteran was afforded an additional VA skin examination in July 2010.  He described his initial fungus infection of both feet during military service in 1968 and recalled that in 1988 he developed a ringworm infection of his groin as well as other parts of the body including chest and abdomen.  He reported current itching to his feet, groin, chest, and abdominal area.  He stated that he has been taking diphenhydramine for itching, Lubriderm lotion for itching, Elocon cream for itching, and ciclopirox topical suspension (Loprox) for his feet.  He reported that he has used these medications since 1992 and they have helped during his intermittent flare-ups.  He denied using oral corticosteroids or other immunosuppressive drugs.  On examination, the Veteran had scaly and dry skin lesions with fissures to the web space of all the toes, but more on the right foot than the left.  The lesions comprised less than 1 percent of the total body surface area and 0 percent of the exposed body surface area.  The examiner did not see any kind of lesion on the groin area, upper part of the chest, or abdominal area.  The diagnosis was tinea pedis, feet.

Following a review of the claims file and examination of the Veteran, the examining physician noted that the Veteran was treated for fungus infection of the foot in 1968 during military service.  The examiner reiterated that there was no evidence of current fungal infection to the groin area or other parts of the body, including chest and abdominal area on examination.  He explained that tinea corporis or ringworm infection is caused by Microsporum infection, whereas tinea pedis as well as tinea cruris are caused by Trichophyton rubrum, which is another kind of fungal infection.  The examiner opined that if the Veteran has infection of other parts of the body, including abdominal wall and chest (tinea corporis), it is not an extension of or related to his tinea pedis of the feet because they are two different species of superficial dermatophytes.

The Board has reviewed the medical and lay evidence of record and finds that the most probative evidence reflects that the Veteran's tinea pedis disability is manifested by lesions to the web space of all the toes, comprising less than 1 percent of the total body surface area and 0 percent of the exposed body surface area, and does not requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  These findings are consistent with the initial noncompensable rating assigned for tinea pedis.  

A higher, compensable rating is not warranted because service-connected tinea pedis is not shown to comprise at least 5 percent of the entire body, or at least 5 percent of exposed areas affected.  While the October 2005 VA examiner opined that at least 5 percent of exposed areas were affected, the Board notes that examination was conducted for both the Veteran's service-connected skin cancer as well as his tinea pedis.  The Veteran's skin cancer involved his face-an exposed area.  The tinea was described as being on the Veteran's feet-a nonexposed area.  Thus, because the Veteran's total body area involved was less than 5 percent, and the tinea pedis does not involve an exposed area, a compensable evaluation is not warranted based on the October 2005 VA examination.  The July 2010 examination likewise does not support a compensable evaluation.  That examination noted less than 1 percent of the total body surface area and 0 percent of the exposed body surface area was affected by the tinea pedis.

The Board also finds that the opinion of the July 2010 VA examiner is persuasive and probative evidence against the claim that service-connected tinea pedis spread to other parts of the Veteran's body.  The examiner provided this opinion based on a review of the claims file, subjective history from the Veteran, and physical examination.  Additionally, the opinion is supported by an articulated medical rationale, which indicates that the reported infection of other parts of the body is a different infection process than the service-connected tinea pedis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).   

In addition, while the October 2005 VA examination report indicated that the Veteran had used topical steroid cream or ointment for six or more weeks and topical immunosuppressives constantly or near-constantly, the evidence of record does not show that he has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for his tinea pedis for a total duration of less than six weeks during the past 12-month period to warrant a compensable 10 percent rating.  While private treatment records note the Veteran was prescribed Lamisil oral tablets for tinea corporis, private and VA treatment records show that the Veteran has been prescribed only topical antifungal medicines for tinea pedis.  As noted above, the VA examiner opined that the Veteran's tinea corporis is not related to his tinea pedis.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).  

In summary, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his tinea pedis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for tinea pedis at any time during the course of the claim.

The Board has also considered whether the Veteran's tinea pedis presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to an initial compensable rating for tinea pedis is denied.


REMAND

In a statement dated in February 2012 and received by the RO in March 2012, after the appeal regarding a higher initial rating for tinea pedis had been certified to the Board, the Veteran perfected an appeal as to the issue of entitlement to service connection for diabetes mellitus and requested a Travel Board hearing, but noted on an attached page that he wanted a Decision Review Officer (DRO) hearing at the RO "at this time".  Since the RO schedules DRO hearings as well as Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to schedule the Veteran for a DRO hearing in accordance with his request.  A copy of the notice of the time and place to report should be provided to the Veteran and his representative and associated with the claims file.  A copy of the hearing transcript should also be associated with the claims file.

2.  After any additional development deemed necessary by the DRO is completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

3.  Thereafter, the RO should inquire whether the Veteran still desires a Travel Board hearing.  If the Veteran still desires a hearing before a Veterans Law Judge, a Travel Board hearing at the RO should be scheduled.  A copy of the notice of the time and place to report should be provided to the Veteran and his representative and associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


